Order, Supreme Court, New York County (Martin Klein, J.), entered November 10, 1980, which (i) dismissed plaintiff’s second cause of action and (ii) made a declaration in favor of defendants under chapter 1013 (§ 6, subd 1, par [a]) of the Laws of 1969, modified, on the law, by vacating so much thereof as dismissed the second cause, and as modified, affirmed, without costs. For the ■reasons stated by Special Term, we agree that the minimum amount prescribed by chapter 1013 (§ 6, subd 1, par [a]) of the Laws of 1969 includes the city’s tax levies for (i) Medicaid, (ii) mental health, and (iii) debt service. However, in making the declaration, Special Term should not have dismissed the plaintiffs’ second cause of action (Sweeney v Cannon, 30 NY2d 633). Concur — Murphy P. J., Kupferman, Sullivan, Carro and Lupiano, JJ.